United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-3335
                                   ___________

United States of America,               *
                                        *
      Appellee,                         *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
Dion M. Clark,                          *
                                        *
      Appellant.                        *
                                   ___________

                             Submitted: April 16, 2009
                                Filed: April 30, 2009
                                 ___________

Before RILEY, BENTON, and SHEPHERD, Circuit Judges.
                            ___________

BENTON, Circuit Judge.

       Dion Malcolm Clark pled guilty in district court1 to unlawful possession of a
firearm in violation of 18 U.S.C. § 922(g). He appeals the sentence. Having
jurisdiction under 28 U.S.C. § 1291, this court affirms.

      One of Clark’s prior convictions was for unlawful possession of a firearm under
18 U.S.C. § 922(g). The pre-sentence report concluded that it was a crime of violence
under U.S.S.G. § 4B1.2 because the firearm was a sawed-off shotgun. Clark objected

      1
        The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
to this conclusion, arguing that the categorical approach prohibited the court from
examining the underlying facts of the conviction. The court overruled the objection
and sentenced him to 87 months imprisonment, the top of the guideline range.

       This court reviews a district court’s legal determinations de novo. Ryan v.
United States, 534 F.3d 828, 831 (8th Cir. 2008). A categorical approach applies in
determining whether an offense is a crime of violence. United States v. See Walker,
452 F.3d 723, 725-26 (8th Cir. 2006). This approach requires a court to “look only
to the fact of conviction and the statutory definition of the prior offense,” rather than
“the particular facts disclosed by the record of conviction.” James v. United States,
550 U.S. 192, 202 (2007). However, where a statute is overinclusive – encompassing
both non-violent crimes and crimes of violence – the court may examine the charging
documents, jury instructions, terms of a plea agreement, transcript of a colloquy
between judge and defendant, or other comparable judicial record to determine
whether the defendant’s conduct constitutes a violent felony. See United States v.
Eastin, 445 F.3d 1019, 1021 (8th Cir. 2006).

       Clark was previously convicted of violating 18 U.S.C. § 922(g), which prohibits
a felon from possessing a firearm. Unlawful possession of a firearm is not per se a
crime of violence. However, the statute is broad enough to proscribe possession of
a sawed-off shotgun, which is a crime of violence. See U.S.S.G. § 4B1.2 cmt. n. 1;
United States v. Allegree, 175 F.3d 648, 651 (8th Cir. 1999). Therefore, § 922(g) is
overinclusive, and it was proper for the district court to rely on the (prior) plea
agreement and the undisputed facts in the current PSR.

      The judgment of the district court is affirmed.
                     ______________________________




                                          -2-